 

termination and release agreement

 

This Termination and Release Agreement (“Agreement”) is entered into as of this
8th day of November, 2018, by and among Vilacto Bio, Inc., a Nevada corporation
(the “Vilacto”), Pharma GP APS, a Denmark corporation, and its sole shareholder,
9 Heroes APS, a Denmark corporation (together “Pharma GP”).

 

WHEREAS, on or about April 19, 2017, we entered into a Stock Purchase Agreement
(the “Purchase Agreement”) with Pharma GP and its sole shareholder, 9 Heroes
APS, a Denmark corporation, pursuant to which we agreed to purchase all of the
outstanding shares of Pharma GP for the purchase price of $6,000,000.00, payable
as $3,000,000.00 in cash and the balance in shares of our common stock;

 

WHEREAS, the closing of the Purchase Agreement was originally scheduled to occur
on May 31, 2017; however, Vilacto has been unable to raise money needed to pay
the purchase price under the Purchase Agreement;

 

WHEREAS, the parties now desire to terminate and release each other and
otherwise settle, compromise, dispose of, and release with finality, all claims,
demands and causes of action, arising out of the Purchase Agreement dated April
19, 2017;

 

NOW, THEREFORE, in exchange for consideration, the adequacy of which is hereby
acknowledged, the parties agree as follows:

 

 1. Termination. Subject to the terms and conditions of this Agreement, as of
    the date hereof, the Parties hereby terminate the Purchase Agreement and any
    and all rights, obligations or duties created thereunder.

 

 2. Coordination. The parties agree to take whatever measures are necessary
    return to their respective positions as if the Purchase Agreement were never
    executed.

 

 3. Mutual Release. Except for the obligations set forth in this Agreement, each
    party hereby releases, remises, acquits and forever discharges any other
    party to this Agreement and their related or controlled entities, and all of
    their directors, officers, members, managers, partners, employees, servants,
    attorneys, assigns, heirs, successors, agents and representatives, past and
    present, and the respective successors, executors, administrators and any
    legal and personal representatives of each of the foregoing, and each of
    them, from any and all claims, demands, actions, causes of action, debts,
    liabilities, rights, contracts, obligations, duties, damages, costs,
    expenses or losses, of every kind and nature whatsoever, and by whomever
    asserted, whether at this time known or suspected, or unknown or
    unsuspected, anticipated or unanticipated, direct or indirect, fixed or
    contingent, or which may presently exist or which may hereafter arise or
    become known, in law or in equity, in the nature of an administrative
    proceeding or otherwise, for or by reason of any event, transaction, matter
    or cause whatsoever, with respect to, in connection with or arising out of
    the Purchase Agreement or otherwise.

 

It is understood by the parties that the facts with respect to which the
foregoing release is given may hereafter turn out to be other than or different
from the facts now known to a party or the parties or believed by a party or the
parties to be true, and each party therefore expressly assumes the risk of the
facts turning out to be so different and agrees that the foregoing release shall
be in all respects effective and not subject to termination or rescission by any
such difference in facts.

 

  

 

 



 4. No Assignment. The parties to this Agreement represent and warrant that
    neither they or their affiliated persons or entities have assigned or
    transferred any claim or interest herein or authorized any other person or
    entity to assert any claim or claims on its behalf with respect to the
    subject matter of this Agreement.

 

 5. Non-Disparagement. The parties agree not to make any oral or written
    statements or otherwise take any action that is intended or may reasonably
    be expected to disparage the reputation, business, prospects or operations
    of any other party to this Agreement.

 

 6. Confidentiality. The parties agree that they will keep confidential all
    information and trade secrets of one another or any of its subsidiaries or
    affiliates and will not disclose such information to any person without
    written prior approval or use such information for any purpose. It is
    understood that for purposes of this Agreement the term “confidential
    information” is to be construed broadly to include all material nonpublic or
    proprietary information. Vilacto shall promptly return any documents,
    records, data, books or materials of Pharma GP or its subsidiaries or
    affiliates in its possession or control and any of its work papers
    containing confidential information or trade secrets of Pharma GP or its
    subsidiaries or affiliates.

 

 7. Cooperation. Each of the parties hereby agree to perform any and all acts
    and to execute and deliver any and all documents reasonably necessary or
    convenient to carry out the intent and the provisions of this Agreement.

 

 8. Governing Law. This Agreement shall be governed by and construed in
    accordance with the laws of the State of Nevada, without reference to the
    principles of conflict of laws.

 

 9. Complete Agreement. This Agreement represents the complete agreement among
    the parties concerning the subject matter in this Agreement and supersedes
    all prior agreements or understandings, written or oral, including the
    Agreement, the Security Agreements, the Advances, or otherwise. This
    Agreement may not be amended or modified otherwise than by a written
    agreement executed by the parties hereto or their respective successors and
    legal representatives.

 

 10. Voluntary Agreement. This Agreement has been entered into voluntarily and
     not as a result of coercion, duress, or undue influence. The parties
     acknowledge that they have read and fully understand the terms of this
     Agreement and have been advised to consult with an attorney before
     executing this Agreement.

 

 11. Successors and Assigns. This Agreement shall be binding and inure to the
     benefit of the parties hereto, their predecessors, parents, subsidiaries
     and affiliated corporations, all officers, directors, shareholders, agents,
     employees, attorneys, assigns, successors, heirs, executors,
     administrators, and legal representatives of whatsoever kind or character
     in privity therewith.

 

 12. Counterparts. This Agreement may be executed in counterparts, one or more
     of which may be facsimiles, but all of which shall constitute one and the
     same Agreement. Facsimile signatures of this Agreement shall be accepted by
     the parties to this Agreement as valid and binding in lieu of original
     signatures.

 

 13. Time for Performance. The parties understand that time is of the essence
     with respect to each and every act required by this Agreement. Failure to
     perform any provision hereof in strict accordance with the Agreement shall
     be deemed a material breach of the Agreement.

 2 

 

 



The parties to this Agreement have executed this Agreement as of the day and
year first written above.

 

VILACTO BIO INC.

By /s/ Gert Andersen

Printed Name: Gert Andersen

Title: CEO


 


PHARMA GP APS

By /s/ Gert Andersen

Printed Name: Gert Andersen

Title: CEO

 



9 HEROES APS

By /s/ Gert Andersen

Printed Name: Gert Andersen

Title: CEO

 3 

 



